[Cite as State v. Dumas, 2011-Ohio-1003.]
                           STATE OF OHIO, MAHONING COUNTY

                                 IN THE COURT OF APPEALS

                                       SEVENTH DISTRICT

STATE OF OHIO,                                  )
                                                )
        PLAINTIFF-APPELLEE,                     )
                                                )
VS.                                             )          CASE NO. 10-MA-50
                                                )
NATHANIEL DUMAS,                                )               OPINION
                                                )
        DEFENDANT-APPELLANT.                    )

CHARACTER OF PROCEEDINGS:                       Criminal Appeal from Youngstown
                                                Municipal Court of Mahoning County,
                                                Ohio
                                                Case No. 09CR2794

JUDGMENT:                                       Affirmed in part,
                                                Reversed and remanded in part
APPEARANCES:
For Plaintiff-Appellee                          Jay Macejko
                                                City Prosecutor
                                                Bassil Ally
                                                Assistant City Prosecutor
                                                City of Youngstown
                                                26 S. Phelps St.
                                                Youngstown, Ohio 44503

For Defendant-Appellant                         Attorney Pete C. Klimis
                                                Attorney James E. Lanzo
                                                4126 Youngstown-Poland Road
                                                Youngstown, Ohio 44514


JUDGES:

Hon. Gene Donofrio
Hon. Joseph J. Vukovich
Hon. Cheryl L. Waite


                                                Dated: February 28, 2011
[Cite as State v. Dumas, 2011-Ohio-1003.]
DONOFRIO, J.

        {¶1}    Defendant-appellant, Nathaniel Dumas, appeals from a Youngstown
Municipal Court judgment convicting him of misdemeanor assault following a bench
trial and finding him in contempt for his behavior during trial.
        {¶2}    On November 23, 2009, a complaint was filed against appellant
charging him with assault, a first-degree misdemeanor in violation of R.C.
2903.13(A). The charge stemmed from allegations by his ex-girlfriend that appellant
showed up at her house, chased her, and repeatedly punched her.
        {¶3}    Appellant appeared for two pre-trials without counsel. Each time the
court continued the matter. The court subsequently appointed counsel for appellant.
        {¶4}    The case was called for trial on February 17, 2009.         At that time,
appellant’s counsel asked the court for a continuance. He stated that appellant had
just disclosed two witnesses to him. (Tr. 3). Appellant then stated that he wanted a
jury trial. (Tr. 3). The court denied these requests because they were not made prior
to the trial date. (Tr. 3). Appellant next stated, “I want a new attorney.” (Tr. 3). The
following colloquy then took place:
        {¶5}    “THE COURT: What you want is irrelevant to me. You don’t get to
control things, Mr. Dumas. You have a lawyer.
        {¶6}    “MR. DUMAS: You’re all going to do what you want to do anyway.
        {¶7}    “THE COURT: Don’t interrupt me because I will find you in contempt.
You are scheduled for trial today. You knew you were scheduled for trial today. We
are having a trial today. You don’t get to come in here and interrupt me.
        {¶8}    “MR. DUMAS: You’re not God.
        {¶9}    “THE COURT: All right, Mr. Dumas, now you have 60 more days in jail
for contempt. Have a seat at counsel table, sir. We are having a trial. Like I said,
what you want and what you are going to get is two different things. If you interrupt
me one more time and announce what you want one more time - -
        {¶10} “MR. DUMAS: You’re not God.
        {¶11} “THE COURT: Now you have six months in jail.
                                                                                 -2-


       {¶12} “(Mr. Dumas is now talking at the same time as * * * [the court] and it is
inaudible.)
       {¶13} “THE COURT: Now, you have six months in jail. You are either going
to shut up and sit down or you are going to get a year in jail. The choice is totally
yours, Mr. Dumas. You do not run me.
       {¶14} “MR. DUMAS: You are not God.
       {¶15} “THE COURT: Have a seat at counsel table, Mr. Dumas.” (Tr. 4-5).
       {¶16} The trial then began. Plaintiff-appellee, the State of Ohio, called the
alleged victim as its first witness. She testified that appellant came to her house and
assaulted her. (Tr. 7-8). At this point, appellant interrupted stating, “Why did you say
that, you’re lying.” (Tr. 8). The court warned appellant that if he opened his mouth
again, it would increase his jail time for contempt to one and a half years. (Tr. 8).
       {¶17} The witness continued her testimony.          On cross examination, she
disclosed that she had made an intimate videotape when she was dating appellant
and that he had been using that as leverage against her to prevent her from
testifying. (Tr. 15-16). She then concluded her testimony and the following occurred:
       {¶18} “MR. DUMAS: I have a few questions [of the witness].
       {¶19} “THE COURT: Sir, if you want to keep on talking, I am going to remove
you from this courtroom and the trial will proceed without you.
       {¶20} “MR. DUMAS: You’re not God, I don’t fear you.
       {¶21} “THE COURT: Take him out of the courtroom, please, take him out,
take him out.
       {¶22} “MR. DUMAS: I have a right - -
       {¶23} “THE COURT: You have a year in jail for contempt and the trial will
proceed without you. Do you want to go to jail for a year and a half?
       {¶24} “MR. DUMAS: Everybody will see that tape now.
       {¶25} “THE COURT: You have a year and a half in jail, Mr. Dumas.
       {¶26} “MR. DUMAS: So what.” (Tr. 16-17).
                                                                                 -3-


          {¶27} The trial proceeded without appellant. The trial court found appellant
guilty of assault and sentenced him to six months in jail and a $500 fine. This was in
addition to the 18 months for contempt.
          {¶28} Appellant filed a timely notice of appeal on March 15, 2010. The trial
court stayed appellant’s sentence pending this appeal.
          {¶29} Appellant now raises three assignments of error, the first of which
states:
          {¶30} “THE TRIAL COURT’S DENIAL OF APPELLANT’S REQUEST FOR
NEW COUNSEL VIOLATED APPELLANT’S SIXTH AMENDMENT RIGHT TO
COUNSEL OF HIS CHOICE.”
          {¶31} Appellant argues that the court violated his constitutional right to
counsel when it denied his request for new counsel. He contends that the court’s
stated reason of the case being too old was not a valid one to deny him a brief
continuance to secure counsel of his own choice.
          {¶32} A trial court’s decision to deny a substitution of counsel and require a
trial to proceed with the assigned counsel is reviewed on appeal for abuse of
discretion.    State v. Cowans (1999), 87 Ohio St.3d 68, 73.        Abuse of discretion
connotes more than an error of law or judgment; it implies that the trial court’s attitude
was unreasonable, arbitrary, or unconscionable. State v. Adams (1980), 62 Ohio
St.2d 151, 157.
          {¶33} The Sixth Amendment provides for a defendant to have the assistance
of counsel for his or her defense.       However, there is no right to counsel of the
defendant’s choice.      An indigent defendant does not have the right to have a
particular attorney represent him; therefore, the defendant must demonstrate good
cause to warrant substitution of counsel. Cowans, 87 Ohio St.3d at 72, quoting
United States v. Iles (C.A.6, 1990), 906 F.2d 1122, 1130. “Good cause” includes
such things “‘as a conflict of interest, a complete breakdown in communication or an
irreconcilable conflict which leads to an apparently unjust verdict.’” State v. Pruitt
                                                                                  -4-


(1984), 18 Ohio App.3d 50, 57, quoting United States v. Calabro (C.A.2, 1972), 467
F.2d 973, 986.
         {¶34} “In evaluating a request for substitute counsel, the court must balance,
‘the accused's right to counsel of his choice [against] the public's interest in the
prompt and efficient administration of justice.’ United States v. Jennings (C.A.6,
1996), 83 F.3d 145, 148. The court may deny the motion if it finds the motion was
made simply to delay the trial, or was not made in good faith.” State v. Davis, 7th
Dist. No. 05-MA-235, 2007-Ohio-7216, at ¶37.
         {¶35} In this case, appellant gave no reason for his request for new counsel.
In fact, appellant must have been satisfied with his counsel when the proceedings
began because he did not initially ask the court for new counsel. It was not until after
the trial court denied counsel’s request for a continuance due to appellant’s recent
disclosure of potential witnesses and after the trial court denied appellant’s request
for a jury trial with witnesses that appellant stated that he wanted a new attorney.
(Tr. 3). Under these circumstances, it seems clear that appellant’s request for new
counsel was a delay tactic which he employed only after his other attempts to
continue the trial were rejected. Had appellant been faced with a conflict of interest, a
complete breakdown in communication, or an irreconcilable conflict with his counsel,
presumably he would have filed a motion for new counsel prior to the day of trial or,
at the very least, at the very beginning of the proceedings. Thus, the trial court did
not abuse its discretion in denying appellant’s request for new counsel on the day of
trial.
         {¶36} Accordingly, appellant’s first assignment of error is without merit.
         {¶37} Appellant’s second assignment of error states:
         {¶38} “THE TRIAL COURT ABUSED ITS DISCRETION WHEN IT DENIED
APPELLANT’S RIGHT TO DUE PROCESS OF LAW UNDER THE FOURTEENTH
AMENDMENT OF THE U.S. CONSTITUTION AND SECTIONS 10 AND 16,
ARTICLE I OF THE OHIO CONSTITUTION AFTER IT FOUND APPELLANT
GUILTY OF CONTEMPT WITHOUT ALLOWING HIM TO PRESENT A DEFENSE.”
                                                                               -5-


       {¶39} Here appellant argues that the trial court failed to provide him with an
opportunity to be heard or present evidence in defense of the contempt charges. He
claims this was in violation of his due process rights, R.C. 2705.05, and R.C.
2705.03.
       {¶40} Contempt can be criminal or civil, direct or indirect. In this case, the
trial court found appellant guilty of direct, criminal contempt.
       {¶41} Criminal contempt is generally characterized by an unconditional prison
sentence that operates not as a coercive remedy but as punishment for the
completed act of disobedience and to vindicate the court's authority.         Brown v.
Executive 200, Inc. (1980), 64 Ohio St.2d 250, 253-54.
       {¶42} Direct contempt has been defined to include “conduct which brings the
administration of justice into disrespect, or which tends to embarrass, impede or
obstruct a court in the performance of its functions.” Denovchek v. Trumbull Cty. Bd.
of Commrs. (1988), 36 Ohio St.3d 14, 16, quoting Windham Bank v. Tomaszczyk
(1971), 27 Ohio St.2d 55, 56. “Courts, in their sound discretion, have the power to
determine the kind and character of conduct which constitutes direct contempt of
court.” State v. Kilbane (1980), 61 Ohio St.2d 201, paragraph one of the syllabus.
       {¶43} Direct contempt usually results from conduct that occurs in the court’s
presence.    Direct contempt may be summarily punished because the facts are
directly known by the court. Id. at 204; State v. Belcastro (2000), 139 Ohio App.3d
498, 501; R.C. 2705.01. Indirect contempt, on the other hand, occurs outside the
court’s presence. Since the court does not have personal knowledge of the facts
surrounding indirect contempt, it must afford the alleged contemnor with procedural
safeguards such as a written charge, an adversary hearing, and the opportunity for
legal representation. Id.
       {¶44} In support of his position, appellant cites to State v. Riester, 11th Dist.
No. 3771, 2006-Ohio-3771, where the appellate court found that the appellant’s due
process rights were violated when the trial court failed to afford the appellant the
                                                                               -6-


opportunity to defend against the contempt charges. But that case is inapplicable
here because it dealt with indirect contempt. Id. at ¶13.
       {¶45} A court may summarily punish a person for direct contempt as long as
two conditions are met: (1) the contumacious act must be known personally to the
court; and (2) the nature of the contempt must establish an imminent threat to the
administration of justice so that immediate punishment is required to prevent
demoralization of the court’s authority before the public. In re Wingrove, 4th Dist. No.
02CA4, 2003-Ohio-549, at ¶30.
       {¶46} These conditions are satisfied here. The contumacious conduct clearly
occurred before the court. In fact, most of appellant’s contemptuous comments were
aimed directly at the court.    Furthermore, the contempt established an imminent
threat to the administration of justice so that immediate punishment was required to
prevent demoralization of the court’s authority. Appellant basically told the court that
what it said did not matter.      This completely undermined the court’s authority
necessitating immediate punishment.
       {¶47} Accordingly, appellant’s second assignment of error is without merit.
       {¶48} Appellant’s third assignment of error states:
       {¶49} “THE      TRIAL      COURT’S       SENTENCE         OF     18   MONTHS
INCARCERATION FOR CONTEMPT WAS ARBITRARY, UNREASONABLE, AND
DISPROPORTIONATE TO THE CONTEMPTUOUS CONDUCT, THEREFORE AN
ABUSE OF DISCRETION.”
       {¶50} Appellant contends here that the trial court abused its discretion in
sentencing him to 18 months in jail for contempt. He points out that his sentence for
contempt is three times greater than his sentence on the underlying assault
conviction. Appellant asserts that his sentence is not proportionate to his conduct.
He points out that R.C. 2705.05(A)(3), which he admits the trial court was not bound
by, authorizes a jail term of only 90 days for a third-time contempt.
       {¶51} A reviewing court will not reverse a trial court’s sentence for direct
contempt unless it finds that the trial court abused its discretion. In re Olivito, 7th
                                                                                 -7-


Dist. No. 04-MA-42, 2005-Ohio-2701, at ¶53.          The court’s sentence must be in
proportion to the contemptuous conduct. State v. King, 8th Dist. No. 80958, 2002-
Ohio-7228, at ¶10.
       {¶52} When a case involves direct contempt, the limits placed on contempt
sanctions by R.C. Chapter 2705 do not apply. Kilbane, 61 Ohio St.2d at 204. But
they can be used as a guide as to reasonable sentences. King, 8th Dist. No. 80958,
at ¶12. R.C. 2705.05 provides the following penalties:
       {¶53} “(1) For a first offense, a fine of not more than two hundred fifty dollars,
a definite term of imprisonment of not more than thirty days in jail, or both;
       {¶54} “(2) For a second offense, a fine of not more than five hundred dollars,
a definite term of imprisonment of not more than sixty days in jail, or both;
       {¶55} “(3) For a third or subsequent offense, a fine of not more than one
thousand dollars, a definite term of imprisonment of not more than ninety days in jail,
or both.”
       {¶56} In this case, for his first contempt, the trial court sentenced appellant to
60 days in jail. For his second contempt, the court increased appellant’s sentence to
six months in jail (in effect, an additional 120-day sentence). For his third contempt,
the court increased appellant’s sentence to one year (in effect, an additional 180-day
sentence). And for his fourth contempt, the court increased appellant’s sentence to a
year and a half (in effect, an additional 180-day sentence).
       {¶57} Courts have found contempt sentences in somewhat similar cases to
be excessive. For instance in In the Matter of Kemper (Jan. 31, 1994), 4th Dist. No.
93CA15, the Fourth District found a 30-day contempt sentence was not
commensurate with the gravity of the offense where the contemnor yelled, “what the
hell do you know” while a vehicular homicide victim's husband was testifying at the
sentencing hearing for the contemnor's brother-in-law.
       {¶58} And in King, 8th Dist. No. 80958, King was on trial for felonious assault.
The trial court held him in contempt five different times during the trial for making
frequent and repeated outbursts that interrupted the testimony of witnesses and the
                                                                                    -8-


prosecuting attorney's closing argument. The court sentenced King to 60 days for the
first contempt, 30 days for the second contempt, 60 days for the third contempt, six
months for the fourth contempt, and 60 days for the fifth contempt, after which the
court removed him from the courtroom.           The court imposed a total jail time for
contempt of one year and 120 days. On appeal, the Eighth District, finding that the
trial court abused its discretion in meting out its sentence, stated:
       {¶59} “While we agree that King showed contempt for the court (a fact that
even he does not contest on appeal), we find the punishment meted out to King was
an abuse of discretion because the court's cumulative sentence of sixteen months
went well beyond what was reasonable for the circumstances. For example, the court
sentenced King to sixty days in jail for the first act of contempt. Sixty days in jail is not
trivial. It is the sentence given as punishment for the commission of third degree
misdemeanors. This much time is significantly more than an offender would receive
for disorderly conduct (a minor misdemeanor) and unwarranted since King did
nothing more than ask if he could speak while the court tried to admonish him not to
blurt out comments in front of the jury. Likewise, the punishment for the fifth contempt
citation, six months in jail, was far too severe. A six-month sentence is equivalent to
that given for first degree misdemeanors.” Id. at ¶11.
       {¶60} In this case, appellant’s comments to the court were clearly
disrespectful and contemptuous. And they merited a jail sentence. But they did not
warrant a year and a half in jail. Appellant was on trial for misdemeanor assault. The
maximum jail sentence he faced was six months. The contempt sentence of one and
half years was unreasonable in light of the circumstances surrounding the
contemptuous behavior.       Thus, the trial court abused its discretion in sentencing
appellant for contempt.
       {¶61} Accordingly, appellant’s third assignment of error has merit.
       {¶62} For the reasons stated above, the trial court’s judgment as to
appellant’s assault conviction is hereby affirmed. Likewise, the trial court’s finding of
                                                                       -9-


contempt is affirmed. The sentence for contempt, however, is reversed and the
matter is remanded to the trial court for resentencing of appellant.


Vukovich, .J., concurs.

Waite, P.J., concurs.